Citation Nr: 0209621	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  97-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1997 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  Bilateral hearing loss was not present during service, 
was not manifest within a year after service, and did not 
develop as a result of exposure to noise during service.

3.  Tinnitus was not present during service, was not manifest 
within a year after service, and did not develop as a result 
of exposure to noise during service.

4.  A chronic back disorder was not present until many years 
after service, and did not result from any incident in 
service.

5.  The veteran has not been diagnosed as having any of the 
disorders which may be presumed to have been due to herbicide 
exposure.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

2.  Tinnitus was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

3.  A back disorder was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

4.  Residuals of exposure to herbicides were not incurred in 
or aggravated by service, and may not be presumed to have 
resulted from herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The record includes VA and private medical 
treatment records.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature and 
etiology of his disabilities.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The report of a medical examination conducted in August 1966 
for the purpose of the veteran's enlistment into service 
shows that on audiological evaluation pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
35
30
LEFT
15
15
25
35
35

The veteran's service medical treatment records do not 
contain any references to hearing loss.  The report of a 
medical history given by the veteran in April 1970 shows that 
he denied having a history of hearing loss.  The report of a 
medical examination conducted for the purpose of his 
separation from service shows that clinical evaluation of the 
ears was normal.  His hearing, as tested using a whispered 
voice, was 15/15 in both ears.

The earliest evidence of hearing loss is from many years 
after separation from service.  A VA audiogram record dated 
in October 1997 shows that testing revealed the presence of 
hearing loss; however, there was no medical opinion showing 
that it was related to service.  

The report of a hearing loss examination conducted by the VA 
in April 2001 shows that the veteran stated that he had 
hearing loss which he attributed to loud working conditions 
in Vietnam.  He stated that he was an engineer, and although 
he did not work with artillery, he was close to big guns 
which were firing all of the time.  He wore no ear 
protection.  He denied any recurrent ear infections.  He said 
that he had not had an examination in the private sector 
since his separation from service.  Following examination, 
the examiner did not indicate that the hearing loss was 
related to service.  On the contrary, the examiner stated 
that "The fact that the ear problem has been of recent onset 
causes me to doubt that this is a product of his years in 
Vietnam or in the military."  

In summary, the evidence shows that defective hearing was not 
present during service, was not manifest within a year after 
service, and did not develop as a result of exposure to noise 
during service.  Accordingly, the Board concludes that 
defective hearing was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.

II.  Entitlement To Service Connection For Tinnitus.

The veteran contends that he developed tinnitus as a result 
of exposure to loud noises in service.  The veteran's service 
medical records do not contain any references to tinnitus.  
The report of a medical history given by the veteran in April 
1970 does not contain any mention of tinnitus.  He checked a 
box indicating that he had no history of ear trouble.  The 
report of a medical examination conducted at that time shows 
that clinical evaluation of the ears was normal.  

The earliest post-service medical evidence pertaining to 
tinnitus is the report of an  audiology evaluation conducted 
by the VA in October 1997.  The report shows that the veteran 
gave a history of having tinnitus with onset 30 years 
earlier.  The report does not contain any medical opinion 
regarding the cause or date of onset of the tinnitus.  The 
fact that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Also, as noted above, the VA examiner in April 1998 concluded 
that he doubted that the veteran's ear problem was a product 
of his years in Vietnam or in the military.

In summary, the evidence shows that tinnitus was not present 
during service, was not manifest within a year after service, 
and did not develop as a result of exposure to noise during 
service.  Accordingly, the Board concludes that tinnitus was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.

III.  Entitlement To Service Connection For A Back Disorder.

The veteran contends that service connection should be 
granted for a back disorder because he injured his back in 
service.  The veteran's service medical records, however, 
contain only a single reference to a complaint involving the 
back.  The entry, which is dated in August 1967, shows that 
the veteran stated that he had low back pain mostly in the 
morning when he got up.  He was advised to put a board under 
his bed.  

The service medical records do not contain any subsequent 
references to problems involving the back.  The report of a 
medical history given by the veteran in April 1970 shows that 
he denied having a history of back trouble of any kind.  The 
report of a medical examination conducted at that time shows 
that clinical evaluation of the spine was normal.

There is no evidence that arthritis of the spine was manifest 
within a year after separation from service.  The earliest 
evidence of a chronic back disorder is from many years after 
separation.  A VA medical record dated in June 1996 shows 
that the veteran stated that his back pain started about two 
years earlier, and that it had gotten worse over the last 8 
months.  Similarly, a VA rehabilitative medicine assessment 
dated in July 1996 shows that the veteran stated that he had 
a long standing history of lumbosacral back pain which had 
become worse over the last several months.  He stated that 
his back had been killing him for two years.  

The report of a spine examination conducted by the VA in 
September 1997 shows that the veteran stated that he could 
not get out of the bed in the morning because his back was 
stiff.  He reported having pain 24 hours a day.  He worked as 
a maintenance man, and said he was unable to do the bending 
and lifting required by his job.  He reported missing eight 
days in the past year due to his back problems.  The veteran 
reported that he never injured his back while in the 
military, but that the heavy work that he had to do in 
Vietnam was the reason why his back hurt.  The dates of his 
military service were from 1966 to 1970.  He stated that his 
back did not begin to hurt until 1985.  He reported an injury 
to his back in 1993 or 1994 while lifting heavy acetylene 
bottles.  Following examination, the diagnosis was 
degenerative spondylosis of the lumbar spine.  The examiner 
also made the following remarks:

This veteran denies a specific incident of back 
injury during his years of military service.  The 
veteran describes a 15 year period between the end 
of his military service and his first symptoms of 
back pain.  Based on this information provided by 
the veteran, there seems to be little evidence of a 
relationship between his claimed disability of back 
injury and his current condition.

Based on the foregoing evidence, the Board finds that a back 
disorder was not present until many years after service, and 
did not result from any incident in service.  Accordingly, 
the Board concludes that a back disorder was not incurred in 
or aggravated by service, and arthritis of the spine may not 
be presumed to have been incurred in service.

IV.  Entitlement To Service Connection For Residuals Of 
Exposure To Herbicides.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for residuals of exposure to 
Agent Orange.  He contends that he was exposed to herbicides 
in service when he was stationed in Vietnam. 

The Board notes that his record of service (DD-214) shows 
that he had service in Vietnam, so exposure to Agent Orange 
and other herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has reviewed all evidence which is contained in the 
veteran's claims file.  A VA medical record dated in 
September 1996 shows that the veteran reported that he was in 
Vietnam for one year.  He said that he did not get sprayed 
with Agent Orange, but he was in areas that had recently been 
sprayed.  He complained that his nervous system was now 
"screwed up".  Following examination, the only diagnoses 
were chronic lumbar strain and hernia.  

There is no evidence that the veteran has ever been diagnosed 
with a disorder which may be presumed to have been due to 
exposure to herbicides such as chloracne or porphyria cutanea 
tarda.  The Board also notes that there is no indication that 
any doctor has ever concluded that any other disability which 
he has resulted from exposure to herbicides.  Simply having a 
history of having been exposed to herbicides, without any 
resulting disability, is not enough to demonstrate a valid 
claim.  A service-connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Accordingly, the Board concludes that residuals 
of exposure to herbicides were not incurred in or aggravated 
by service, and may not be presumed to have resulted from 
herbicide exposure.



ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for tinnitus is denied.

3.  Service connection for a back disorder is denied.

4.  Service connection for residuals of exposure to 
herbicides is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

